NOT FOR PUBLICATION

                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

____________________________________
                                    :
S.S. and M.S., o/b/o H.S.,          :
                                    :             Civil Action No. 3:18-cv-2335-BRM-DEA
                  Plaintiffs,       :
                                    :
      v.                            :
                                    :
                                    :                     OPINION
HILLSBOROUGH TOWNSHIP               :
PUBLIC SCHOOL DISTRICT,             :
                                    :
                  Defendant.        :
____________________________________:

MARTINOTTI, DISTRICT JUDGE

       Before this Court is S.S. and M.S.’s, on behalf of H.S. (“Plaintiffs”) Motion to Dismiss

Defendant Hillsborough Township Public School District’s (“Defendant” or “Hillsborough”)

Counterclaim (ECF No. 11), Hillsborough’s Motion for Summary Judgment (ECF No. 12), and

Plaintiffs’ Cross-Motion for Discovery (ECF No. 15). Hillsborough filed an Opposition to

Plaintiffs’ Motion to Dismiss its Counterclaim (ECF No. 13), Plaintiffs filed an Opposition to

Hillsborough’s Motion for Summary Judgment (ECF No. 14), and Hillsborough filed a Reply

Brief to Plaintiffs’ Opposition to its Summary Judgment Motion, opposing Plaintiffs’ Cross-

Motion for Discovery (ECF No. 16). On December 6, 2018, this Court heard oral argument on

the three motions. For the reasons set forth below, Hillsborough’s Motion for Summary

Judgment is GRANTED and Plaintiffs’ Motion to Dismiss and Cross-Motion for Discovery are

DENIED
       I.      PROCEDURAL AND FACTUAL BACKGROUND

       The Hillsborough Township Board of Education operates the Hillsborough Township

Public School District and is a local education agency within the meaning of the Individuals with

Disabilities Education Act (“IDEA”). (Defendant’s Statement of Undisputed Facts (ECF No. 12-

2) ¶ 1; Plaintiffs’ Statement of Undisputed Material Facts (ECF No. 14-1) ¶ 1.) Plaintiffs’ son,

H.S., is eligible for special education and related services, as he qualifies as a “child with a

disability” pursuant to 20 U.S.C. § 1401(3) of the IDEA. (ECF No. 12-2 ¶ 2; ECF No. 14-1 ¶ 2;

Radwan Certification (ECF No. 12-3) ¶ 3.) Hillsborough last evaluated H.S. in 2011, when it

conducted various assessments of H.S. as part of a triennial reevaluation, which included social,

educational, and psychological evaluations. (ECF No. 12-2 ¶ 3; ECF No. 14-1 ¶ 3.) The

assessments “confirmed” H.S. was eligible for special education and related services. (ECF No.

12-2 ¶ 3; ECF No. 14-1 ¶ 3; ECF No. 12-3 ¶ 4.)

       On December 12, 2014, the Middle School Child Study Team held a reevaluation

planning meeting, whereupon the parents and members of the Child Study Team determined that

no additional information was required to determine H.S.’s eligibility for special education

benefits. (ECF No. 12-3 ¶ 5.) Tristen Garretson, the case manager at the time, sent out a letter

confirming the decision and on the same day notified Plaintiffs they could request additional

assessments within fifteen days. (Id.) Plaintiffs did not request additional assessments until June

2017, approximately two and a half years after the last reevaluation planning meeting. (ECF No.

12-2 ¶ 5; ECF No. 14-1 ¶ 5.)

       On June 5, 2017, Plaintiffs and Hillsborough jointly developed a reevaluation plan in

which Hillsborough agreed to conduct a variety of assessments to determine whether H.S.

remained eligible for special education and related services. (ECF No. 12-2 ¶ 7; ECF No. 14-1 ¶



                                                 2
7; ECF No. 12-3 ¶ 7.) Thereafter, Plaintiffs signed a consent form explicitly agreeing to the

jointly-developed reevaluation plan and the psychological and educational assessments proposed

therein. (ECF No. 12-2 ¶ 8; ECF No. 14-1 ¶ 8.) The consent form was attached to a document

entitled Parental Notice Following a Reevaluation Planning Meeting: Additional Assessment

Required, dated June 5, 2017, which explained that Hillsborough would conduct a psychological

and educational evaluation as per Plaintiffs’ request. (Id.; ECF No. 12-3 ¶ 8.)

       On June 6, 2017, Plaintiffs e-mailed a letter to Jacqueline Persico (“Persico”), H.S.’s case

manager and school psychologist at Hillsborough High School at the time, in which they

requested an independent educational evaluation (“IEE”) and neuropsychological assessment at

Hillsborough’s expense. (ECF No. 12-2 ¶ 9; ECF No. 14-1 ¶ 9.) Specifically, the letter stated:

               Dear Mrs. Persico,

               Our son [H.S.], is in the 10th grade at Hillsborough High School.
               He was last evaluated for special education services on December
               12, 2011. We are writing to request an Independent
               Neuropsychological Evaluation at district expense.

               We are requesting this evaluation because he was recently
               diagnosed with panic attacks and anxiety. We are concerned about
               the role his psychological well-being is playing in his struggles
               with learning. As a result, we think a full neuropsychological
               would best help us determine an appropriate program for [H.S.] for
               next year.

               We understand that we already signed our agreement for his
               proposed program for next year at the meeting on June 5, 2017.
               However, [H.S.]’s academic performance at the end of the year is
               not as good as we feel it could be.

               We plan to have the independent neuropsychological evaluations
               performed by Dr. Jane Healey of the Neuropsychological Center of
               NY and NJ in Ridgewood, NJ.

               Please contact Dr. Healey to arrange payment for these services. I
               will be in touch with her to schedule the evaluation appointment.



                                                 3
                I would like this Independent Neuropsychological Evaluation to be
                done as quickly as possible so that we can fully address [H.S.]’s
                needs. We look forward to your response to our request.

                Sincerely,

                [M.S.]

(ECF No. 12-3, Exhibit 4.)

        In response to Plaintiffs’ June 6, 2017 letter, Persico attempted to schedule a follow up

meeting, and after several attempts, the parties held a meeting to discuss Plaintiffs’ concerns and

requests. (ECF No. 12-2 ¶ 11; ECF No. 14-1 ¶ 11.) On June 26, 2017, Plaintiffs met with

Hillsborough’s Director of Special Services, Dr. Suzan Radwan (“Director Radwan”), and

Persico. (ECF No. 12-2 ¶ 12; ECF No. 14-1 ¶ 12.) Director Radwan informed Plaintiffs that

Hillsborough would not perform the neuropsychological assessment they requested, but that it

would perform various testing as part of the psychological assessment Hillsborough agreed it

would obtain. (Id.) At the meeting, Plaintiffs verbally indicated they were revoking their consent

for the psychological and educational assessments that they had previously agreed Hillsborough

could obtain. (ECF No. 12-2 ¶ 13; ECF No. 14-1 ¶ 13.)

        On June 27, 2017, Director Radwan emailed Plaintiffs informing them they were not

entitled to an IEE for H.S., stating in pertinent part:

                 I understand that on or around June 6, 2017, you made a written
                request for an independent educational evaluation (“IEE”) of
                [H.S.], specifically seeking an independent neuropsychological
                examination. Please consider this written notice, pursuant to
                N.J.A.C. 6A:15-2.3(h)(5), that for the reasons set forth herein, the
                District is denying your request.

                Pursuant to N.J.A.C. 6A:14-2.5(c), a parent may request an IEE if
                there is a disagreement with any assessment conducted as part of
                an initial evaluation or a reevaluation provided by a district board
                of education; the evaluation/reevaluation process is utilized for
                purpose[s] of determining whether a particular student is, or

                                                   4
              remains, eligible to receive special education and related services.
              See also 34 C.F.R. 300.502(b)(1). In other words, that regulation
              requires that parents: (1) have a disagreement with one or more
              assessments conducted by the District, and (2) that those
              assessments were conducted by the public school district as part of
              either an initial evaluation or as part of a reevaluation.

              Please note that the District does not consider your request for an
              independent educational evaluation (more specifically, an
              assessment by a neuropsychologist) to be a request falling within
              the meaning of N.J.A.C. 6A:14-2.5(c). As you know, the Child
              Study Team met with you and developed an evaluation plan for
              your child as part of the evaluation planning meeting held in the
              District. That evaluation has not yet been completed. The Parental
              Rights in Special Education (“PRISE”) booklet explains that
              parents have a right to request an IEE, but only after there is a
              disagreement with a district evaluation. Indeed, several excerpts
              specifically reference this fact, as listed below:

          -   “If you do not agree with the evaluation or reevaluation done by
              your school district, you are entitled to ask for ONE independent
              evaluation. This means that you may decide that the evaluation by
              the district was not performed correctly or was incomplete, and
              that you would like an evaluation that is done by others”

          -   “… you may decide that one or more assessments that your school
              district completed … were incorrect…”

          -   “… you may believe that the school district’s evaluation should
              have included…”

          -   “Once you make a request for an independent evaluation after the
              school district completes its evaluation or reevaluation…”

              In light of those excerpts, it is clear that you are not entitled to an
              IEE at this time, because the District has not yet completed the
              evaluation of your child. As we discussed in our meeting, however,
              the District’s psychological evaluation will include a variety of
              other assessments to address the concerns you raised (which you
              felt would be addressed by the neuropsychological assessment).

              In closing, while I unfortunately must deny your request, please
              know that the District will continue to work with you to provide
              your child with the opportunity to succeed in his current program.

(ECF No. 12-3, Exhibit 7.)

                                                5
       Hillsborough has not undertaken an evaluation of H.S. since the parties’ e-mail

exchanges, as Plaintiffs never allowed Hillsborough to evaluate H.S. (ECF No. 12-3 ¶ 16.)

Plaintiffs obtained an undated neuropsychological evaluation of H.S. authored by Dr. Healey and

conducted on August 14, 16, 23, and 28, 2017, which they sent to Hillsborough on October 16,

2017. (ECF No. 12-2 ¶ 18; ECF No. 14-1 ¶ 18.)

       On August 31, 2017, Plaintiffs filed a Petition for due process in the Office of Special

Education Policy and Procedure (“OSEPP”) pursuant to N.J.A.C. 6A:14-2.7, seeking

Hillsborough to reimburse them for the cost of the IEE performed by Dr. Healey. (Plaintiffs’

Petition for Due Process (ECF No. 1-1, Ex. A-1).) On October 5, 2017, after the conclusion of

the resolution period as required by 20 U.S.C. § 1415(f)(1)(B), OSEPP assigned the matter

docket number 2018-26883 and transmitted the file to the Office of Administrative Law

(“OAL”). (Plaintiffs’ Amended Complaint (ECF No. 5 ¶ 15).) On January 5, 2018, the parties

filed Cross-Motions for Summary Disposition. (ECF No. 5 ¶ 16.) On January 19, 2018, then-

Acting Chief Judge Laura Sanders, ALJ, issued a final, written decision granting Plaintiffs’

Motion for Summary Disposition and ordered Hillsborough to reimburse Plaintiffs for the IEE

they obtained for H.S. (ECF No. 5 ¶ 17; ECF No. 1-1, Ex. A-3.) On February 1, 2018, Plaintiffs

provided Hillsborough with an invoice for the assessment performed by Dr. Healey in the

amount of $4,400. (ECF No. 5 ¶ 19.)

       On February 19, 2018, Plaintiffs filed a Complaint with this Court seeking payment of

the fees for the assessment as well as attorneys’ fees. (Plaintiffs’ Complaint (ECF No. 1).) On

March 30, 2018, Plaintiffs filed an Amended Complaint (the “Amended Complaint”). (ECF No.

5.) On April 13, 2018, Hillsborough filed an Answer to the Amended Complaint in which it

raised, inter alia, Counterclaim Six, asserting Plaintiffs signed a consent form explicitly agreeing

                                                 6
to the jointly developed reevaluation. (Answer to Amended Complaint (ECF No. 7).)

       On June 8, 2018, Plaintiffs filed a Motion to Dismiss Hillsborough’s Counterclaim Six.

(ECF No. 11.) Also on June 8, 2018, Hillsborough filed a Motion for Summary Judgment. (ECF

No. 12.) On July 9, 2018, Plaintiffs filed an Opposition to Hillsborough’s Motion for Summary

Judgment and a Cross-Motion for Discovery. (ECF No. 15.) Also on July 9, 2018, Hillsborough

filed an Opposition to Plaintiffs’ Motion to Dismiss its Counterclaim Six (ECF No. 13) as well

as a Reply Brief to Plaintiffs’ Opposition to its Motion for Summary Judgment. (ECF No. 16).

On December 6, 2018, this Court heard oral argument on the three motions. If, on a Motion to

Dismiss under Rule 12(b)(6) or 12(c), materials outside the pleadings are presented and not

excluded by the court, the motion may be treated as one for summary judgment. In re Burlington

Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997); see also Angelastro v. Prudential-

Bache Secs., Inc., 764 F.3d 939, 944 (3d Cir. 1985). Here, as the parties have each had the

opportunity to present evidence and fully brief their summary judgment motions, this Court will

analyze the motions under the summary judgment standard.

       II.     LEGAL STANDARD

       Summary judgment is appropriate “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a judgment as a

matter of law.” Fed. R. Civ. P. 56(c). A factual dispute is genuine only if there is “a sufficient

evidentiary basis on which a reasonable jury could find for the non-moving party,” and it is

material only if it has the ability to “affect the outcome of the suit under governing law.”

Kaucher v. Cty. of Bucks, 455 F.3d 418, 423 (3d Cir. 2006); see also Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). Disputes over irrelevant or unnecessary facts will not preclude a



                                                 7
grant of summary judgment. Anderson, 477 U.S. at 248. “In considering a motion for summary

judgment, a district court may not make credibility determinations or engage in any weighing of

the evidence; instead, the non-moving party’s evidence ‘is to be believed and all justifiable

inferences are to be drawn in his favor.’” Marino v. Indus. Crating Co., 358 F.3d 241, 247 (3d

Cir. 2004) (quoting Anderson, 477 U.S. at 255)); see also Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587, (1986); Curley v. Klem, 298 F.3d 271, 276-77 (3d Cir. 2002).

“Summary judgment may not be granted . . . if there is a disagreement over what inferences can

be reasonably drawn from the facts even if the facts are undisputed.” Nathanson v. Med. Coll. of

Pa., 926 F.2d 1368, 1380 (3rd Cir. 1991) (citing Gans v. Mundy, 762 F.2d 338, 340 (3d Cir.),

cert. denied, 474 U.S. 1010 (1985)); Ideal Dairy Farms, Inc. v. John Labatt, Ltd., 90 F.3d 737,

744 (3d Cir. 1996).

       The party moving for summary judgment has the initial burden of showing the basis for

its motion. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the moving party bears the

burden of persuasion at trial, summary judgment is appropriate only if the evidence is not

susceptible to different interpretations or inferences by the trier of fact. Hunt v. Cromartie, 526

U.S. 541, 553 (1999). On the other hand, if the burden of persuasion at trial would be on the

nonmoving party, the party moving for summary judgment may satisfy Rule 56’s burden of

production by either (1) “submit[ting] affirmative evidence that negates an essential element of

the nonmoving party’s claim” or (2) demonstrating “that the nonmoving party’s evidence is

insufficient to establish an essential element of the nonmoving party’s claim.” Celotex, 477 U.S.

at 330 (Brennan, J., dissenting). Once the movant adequately supports its motion pursuant to

Rule 56(c), the burden shifts to the nonmoving party to “go beyond the pleadings and by her own

affidavits, or by the depositions, answers to interrogatories, and admissions on file, designate



                                                8
specific facts showing that there is a genuine issue for trial.” Id. at 324; see also Matsushita, 475

U.S. at 586; Ridgewood Bd. of Ed. v. Stokley, 172 F.3d 238, 252 (3d Cir. 1999). In deciding the

merits of a party’s motion for summary judgment, the court’s role is not to evaluate the evidence

and decide the truth of the matter, but to determine whether there is a genuine issue for trial.

Anderson, 477 U.S. at 249. Credibility determinations are the province of the factfinder. Big

Apple BMW, Inc. v. BMW of N. Am., Inc., 974 F.2d 1358, 1363 (3d Cir. 1992).

       There can be “no genuine issue as to any material fact,” however, if a party fails “to make

a showing sufficient to establish the existence of an element essential to that party’s case, and on

which that party will bear the burden of proof at trial.” Celotex, 477 U.S. at 322-23. “[A]

complete failure of proof concerning an essential element of the nonmoving party’s case

necessarily renders all other facts immaterial.” Id. at 323; Katz v. Aetna Cas. & Sur. Co., 972

F.2d 53, 55 (3d Cir. 1992).

       III.    DECISION

       Plaintiffs argue this Court must deny Hillsborough’s Motion for Summary Judgment as

Hillsborough failed to file for due process, Hillsborough has no discretion to deny an IEE

request, and no statute of limitations applies to Plaintiffs’ request for an IEE. (ECF No. 14 at 3-

15.) Plaintiffs further contend they are entitled to discovery or a remand prior to the entry of

judgment. (ECF No. 14 at 15-17.) Hillsborough argues Plaintiffs are not entitled to an IEE at its

expense because such entitlement only arises after parents disagree with an evaluation or

reevaluation, Plaintiffs cannot seek reimbursement for an IEE because they refused to consent to

the evaluation proposed by the district, and a valid IEE request must be made within two years of

the last evaluation or reevaluation, which Plaintiffs failed to do. (ECF No. 12-1 at 3-25.)




                                                 9
               A. Plaintiffs are Not Entitled to an IEE at Hillsborough’s Expense

       Pursuant to the IDEA, parents of a child with a disability are entitled to obtain an IEE of

their child under certain circumstances. See 20 U.S.C. § 1415(b)(1). This entitlement is codified

in 34 C.F.R. § 300.502, which states that the “parents of a child with a disability have the right

under this part to obtain an independent educational evaluation of [their] child, subject to

paragraphs (b) through (e) of this section.” 34 C.F.R. § 300.502(a)(1). Subsection (b) provides,

in pertinent part, that a “parent has the right to an independent educational evaluation at public

expense if the parent disagrees with an evaluation obtained by the public agency” provided that

the parents file a due process complaint to request a hearing. 34 C.F.R. § 300.502(b). Moreover,

the New Jersey Department of Education (“NJDOE”) has promulgated its own rules pertaining

to requests for IEEs. See N.J.A.C. 6A:14-2.5(c). As with 34 C.F.R. § 300.502(b), the NJDOE’s

promulgated rule provides “[u]pon completion of an initial evaluation or reevaluation, a parent

may request an independent evaluation if there is a disagreement with the initial evaluation or a

reevaluation provided by a district board of education.” N.J.A.C. 6A:14-2.5(c). The NJDOE’s

rule further provides that a parent shall be entitled to only one independent evaluation at public

expense “each time the district board of education conducts an initial evaluation or reevaluation

with which the parent disagrees,” and the request must specify the assessment the parent is

seeking as part of the IEE. Id.

       Hillsborough argues Plaintiffs’ request for an IEE is invalid because Plaintiffs did not

disagree with an evaluation or reevaluation, and as such, it did not need to file for due process.

(ECF No. 12-1 at 6.) Plaintiffs counter that Hillsborough is not entitled to summary judgment

because it failed to file for due process and Hillsborough has no discretion to deny an IEE

request. (ECF No. 14 at 5-13.) Plaintiffs were not entitled to an IEE at the time their request was



                                                10
made. The plain language of 34 C.F.R. § 300.502(b) and N.J.A.C. 6A:14-2.5(c) make clear that

parents are only entitled to an IEE at the district’s expense when they disagreement with an

evaluation or reevaluation that has been completed, which has not occurred in this instance.

        In requesting the IEE, Plaintiffs merely note they are requesting the additional evaluation

because H.S. “was recently diagnosed with panic attacks and anxiety” and Plaintiffs are

“concerned about the role [H.S.]’s psychological well-being is playing in his struggles with

learning.” (ECF No. 12-3, Ex. 4.) Plaintiffs further state they believe “a full neuropsychological

evaluation would best help [them] determine an appropriate program for [H.S.] for [the] next

year.” (Id.) It is uncontroverted that, at the time Plaintiffs made their request, Hillsborough had

not yet finished an evaluation of H.S. (ECF No. 12-3, Exs. 4, 7.) As such, there is no evaluation

or reevaluation with which Plaintiffs disagree, and accordingly, they were not entitled to an IEE

at district expense. See T.P. ex rel. T.P. v. Bryan Cty. Sch. Dist., 792 F.3d 1284, 1293 (11th Cir.

2015)

        Plaintiffs cite Schaffer ex rel. Schaffer v. Weast, 546 U.S. 49 (2005), in support of their

argument that they were entitled to an IEE. Plaintiffs’ reliance on Schaffer is misplaced. As

Plaintiffs note, Schaffer “indicates an intent to level the playing field as between the parent and

the school district.” (ECF No. 14 at 10.) However, Schaffer does not concern the grounds upon

which a parent’s right to an IEE is triggered. Rather, Schaffer merely makes the broad assertion

that the IDEA “ensures parents access to an expert who can evaluate all the materials that the

school must make available” but that such entitlement is premised on a parent’s “disagree[ment]

with an evaluation obtained by a public agency.” Schaffer, 546 U.S. at 60. Here, Plaintiffs have

not disagreed with any evaluations conducted by Hillsborough, and as such Schaffer provides no

support to their position.



                                                11
       Next, Plaintiffs cite Haddon Twp. Sch. Dist. v. New Jersey Dep’t of Educ., 2016 WL

416531 (N.J. App. Div. Feb. 4, 2016) in further support of their contention that they are entitled

to an IEE at Hillsborough’s expense. (ECF No. 14 at 10-11.) Haddon Twp. notes that 34 C.F.R. §

300.305(a)(1) “requires the review of existing data as part of an initial evaluation or

reevaluation.” Haddon Twp., 2016 WL 416531 at *3.1 In Haddon Twp., data “was reviewed as

part of the triennial reevaluation of [the student] to determine the extent of special education

services that were necessary and appropriate.” Id. Therefore, the court determined the OAL’s

ruling that the student’s parents were entitled to an IEE at district expense was not arbitrary and

capricious. Id. By contrast, Hillsborough offered to conduct several assessments for H.S.’s

triennial review. (ECF No. 12-3 ¶ 12.) However, before Hillsborough could perform the relevant

assessments, Plaintiffs withdrew their consent thereby preventing Hillsborough from performing

any assessments for H.S.’s triennial review. (ECF No. 12-3, Ex. 6.) As such, unlike in Haddon

Twp., there was no evaluation relying on the review of some existing data with which Plaintiffs

raised a disagreement. Accordingly, the OAL misapplied Haddon Twp. to this matter in

erroneously concluding Plaintiffs were entitled to an IEE at Hillsborough’s expense. (ECF No. 1-

1, Ex. A-3.)

       Furthermore, when an IEE request is invalid, a school district is not required to file for

due process within twenty days. Plaintiffs’ withdrawal of consent obviated Hillsborough’s

requirement to file for due process, as such is necessary only for a school district “show that its

[prior] evaluation is appropriate and a final determination to that effect is made following the


1
  Section 300.305(a) of Title 34 of the Code of Federal Regulations states, in pertinent part, “[a]s
part of an initial evaluation (if appropriate) and as part of any reevaluation under this part, the
IEP Team and other qualified professionals, as appropriate, must (1) Review existing evaluation
date on the child, including (i) Evaluations and information provided by the parents of the child;
(ii) Current classroom-based, local, or State assessments, and classroom-based observations; and
(iii) Observations by teachers and related services providers.” 34 C.F.R. § 300.305(a).
                                                12
hearing.” N.J.A.C. 6A:14-2.5(c)(1); see also R.L. ex rel. Mr. L v. Plainville Bd. of Educ., 363 F.

Supp. 2d 222, 235 (D. Conn. 2005) (holding that a school district need not apply for due process

where a parent’s request for an IEE is invalid, stating, “[w]hen there is no disagreement as to the

agency’s own evaluation, then there is no need for a due process hearing to determine whether

that agency evaluation is appropriate”). Plaintiffs argue the holding in R.L. is inapplicable in this

matter because it does not consider the twenty-day deadline applicable in New Jersey cases

pursuant to N.J.A.C. 6A:14-2.5(c)(1)(ii). However, it is clear from the plain language of the

statute that this deadline applies only to matters in which a district is required to file for due

process.2 Accordingly, the fact that R.L., a case arising under Connecticut law and not subject to

N.J.A.C. 6A:14-2.5, does not consider New Jersey’s twenty-day timeliness rule for filing due

process in determining whether a district is even required to file for due process is immaterial.

               B. Plaintiffs Cannot Seek Reimbursement for an IEE After Refusing to
                  Consent to an Evaluation or Reevaluation at District Expense

       As this Court has determined that Plaintiffs have not made a valid IEE request since

Hillsborough has not completed an evaluation or reevaluation, Hillsborough is not required to

reimburse Plaintiffs for the evaluation they did procure. Federal courts interpreting this narrow

issue have held that where parents do not consent to a triennial evaluation pursuant to 34 C.F.R.

§ 300.303(b), a school district is “not required to consider any IEE the [f]amily has obtained at

private expense prior to the completion of the District’s triennial evaluations until such time as



2
  Specifically, N.J.A.C. 6A:14-2.5(c)(1) states “independent evaluation(s) shall be provided at no
cost to the parent unless the school district initiates a due process hearing to show its evaluation
is appropriate and a final determination to that effect is made following the hearing. Upon receipt
of the parental request, the school district shall provide the parent with information about where
an independent evaluation may be obtained . . . In addition, the school district shall take steps to
ensure that the independent evaluation is provided without undue delay; or [n]ot later than 20
calendar days after receipt of the parental request for the independent evaluation, the school
district shall request the due process hearing.”
                                                 13
the triennial completions have been completed and presented to the [f]amily.” T.P. ex rel. T.P. v.

Bryan Cty. Sch. Dist., 792 F.3d 1284, 1289 (11th Cir. 2015); see also G.J. v. Muscogee Cty. Sch.

Dist., 668 F.3d 1258, 1266 (11th Cir. 2012) (holding “[b]ecause no reevaluation had taken place

due to the parents’ refusal to consent, the district court [correctly] determined that [the parents]

had no right to a publicly funded independent educational evaluation”).

       Plaintiffs do not provide any authority to refute Hillsborough’s argument, but merely

argue that Hillsborough relies on persuasive, rather than binding, authority in arguing Plaintiffs

cannot seek reimbursement. (ECF No. 14 at 12-13.) Plaintiffs further argue Hillsborough must

raise a defense concerning reimbursement for an IEE in a due process hearing, however, in

support of this proposition, Plaintiffs cite only cases in which the school district was required to

file for due process as the parents had submitted valid IEE requests. (ECF No. 14 at 13.) As such,

these decisions are distinguishable from the facts in this case. Furthermore, requiring

Hillsborough to file for due process in order to avoid reimbursing Plaintiffs would lead to an

absurd result in which Hillsborough would be required to file for due process even where parents

demand an IEE at district expense to which they are not entitled.

               C. Plaintiffs are Not Entitled to Discovery or to a Remand

       Plaintiffs contend they are entitled to discovery, or a remand, pursuant to Federal Rule of

Civil Procedure 56(d), arguing discovery is necessary to determine whether Hillsborough had

“[come] to the table with an open mind” or “predetermined the assessments that they would urge

[Plaintiffs] to accept.” (ECF No. 14 at 15.) Plaintiffs further contend they are entitled to

discovery to determine whether Hillsborough had sufficient time to perform the evaluation

before consent was ultimately revoked. (ECF No. 14 at 16-17.) Hillsborough counters that

Plaintiffs are not entitled to discovery as the factual determinations they seek are irrelevant and



                                                14
have no bearing on the outcome of these motions. (ECF No. 12-1 at 13-15.)

       Neither the nature of the discussions between Plaintiffs and Hillsborough concerning

H.S.’s potential evaluation nor the window of time Hillsborough had to conduct the evaluation

prior to the revocation of parental consent constitute factual disputes sufficient to preclude

summary judgment. Plaintiffs initiated contact with Hillsborough regarding H.S.’s evaluation,

and Hillsborough responded promptly in a good faith effort to conduct an evaluation. (ECF No.

12-3, Exs. 4, 7.) Nevertheless, Plaintiffs withdrew their consent for the evaluation before an

evaluation could be completed, thereby ensuring that no evaluation would take place.

       Additionally, the case cited by Plaintiffs in support of their argument, T.S. v. Matawan-

Aberdeen Regional Bd. of Educ., Case No. 11443-12, 2014 WL 1847277 (N.J. O.A.L. Apr. 28,

2014), is inapplicable to this matter. The court in T.S. held that a “definitive conclusion” reached

by a district in placing a student eligible for special education under the IDEA “reached well

before completion of the reevaluation without parental participation . . . constitutes a significant

impediment to the guardian’s decision-making relative to the provision of FAPE.” Id. at *18

(emphasis added). T.S. deals with whether a school district actually assessed the student and

adequately provided a “free appropriate public education” (“FAPE”). Id. at *8. This is not at

issue here. Unlike in T.S., Hillsborough indicated a willingness to cooperate with Plaintiffs in

developing and completing an IEE designed to best place H.S. (ECF No. 12-3, Exs. 4, 7.)

Furthermore, it is illogical for Plaintiffs to argue that Hillsborough pre-determined H.S.’s

placement before performing an evaluation as Plaintiffs withdrew their consent for the district to

perform an evaluation before it could actually do so. As such, it is impossible to decipher

whether the decision Hillsborough would have come to was predetermined or based evidence

gleaned from an evaluation that never took place. Accordingly, Plaintiffs have not demonstrated



                                                15
that they are entitled to discovery as the factual disputes it alleges are ultimately immaterial to

the disposition of the matter.

       IV.     CONCLUSION

       For the reasons set forth above, Plaintiffs’ Motion to Dismiss Defendants’ Counterclaim

and Cross-Motion for Discovery are DENIED and Defendants’ Motion for Summary Judgment

is GRANTED.



Date: January 31, 2019                               /s/ Brian R. Martinotti___________
                                                     HON. BRIAN R. MARTINOTTI
                                                     UNITED STATES DISTRICT JUDGE




                                                16
